                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )       Case No. 2:19-CR-04087-1-BCW
                                                )
FRANKLIN BOOKER RICHMOND, III,                  )
                                                )
                      Defendant.                )

                                            ORDER

       Before the Court is Magistrate Judge Willie J. Epps Jr.’s Report and Recommendation

(Doc. #35) denying Defendant Franklin Booker Richmond, III’s Motion to Disclose Confidential

Informant and Motion to Suppress (Docs. #22, #23). Defendant filed objections (Doc. #36) to the

Report and Recommendation. After an independent review of the record, the applicable law, and

the parties’ arguments, the Court adopts Magistrate Judge Willie J. Epps Jr.’s findings of fact and

conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #35),

Defendant’s Motion to Disclose Confidential Informant (Doc. #22) is DENIED. It is further

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #35),

Defendant’s Motion to Suppress (Doc. #23) is DENIED. It is further

       ORDERED that Magistrate Judge Willie J. Epps Jr’s Report and Recommendation be

attached to and made part of this Order.

       IT IS SO ORDERED.

DATED: January 25, 2021                                 /s/ Brian C. Wimes
                                                        JUDGE BRIAN C. WIMES
                                                        UNITED STATES DISTRICT COURT



                                                    1

         Case 2:19-cr-04087-BCW Document 42 Filed 01/25/21 Page 1 of 1
